DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 17/123,700 (“’700 reissue application” or “instant application”), having a filing date of 16 December 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,655,130 (“’130 patent”) titled “GENERATION OF DIGITAL CLOCK FOR SYSTEM HAVING RF CIRCUITRY”, which issued on 16 May 2017 with claims 1-11 (“issued claims”).  The application resulting in the ‘130 patent was filed on 3 March 2014 and assigned U.S. patent application number 14/194,956 (“’956 application”).
The instant application is also a continuation reissue of U.S. reissue application 16/413,202, filed 15 May 2019, now U.S. reissue patent RE48374, issued on 29 December 2020.

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘130 patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘130 patent is a continuation of application PCT/EP2012/066951, filed 31 August 2012, and also claims foreign priority under 35 U.S.C. § 119(a)-(d) to British patent application 1115119.8, filed 1 September 2011.

As a reissue application, the instant application is entitled to the priority date of the ’130 patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of 1 September 2011, the effective filing date of the ‘130 application, since the instant application is fully supported by the British priority document.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01(IV).

Additionally, upon review of the pending claims, the examiner finds one instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The instant application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Such claim limitation(s) is/are:
a selector in independent claim 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “a selector” invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  Upon review of Applicants’ disclosure, the Office has concluded that the claimed selector corresponds to the disclosed fallback control unit 240 illustrated in drawing Figures 3-6, and described at col. 3, lines 33-49, as well as col. 9, line 16 through col. 10, line 24, and drawing Figures 6-10.
The claimed “selector” will be interpreted consistent with these disclosures.

V. Applicant’s Response
Applicant’s response (“Response”), filed 22 September 2022, includes remarks and amendment to the claims, as well as a new reissue consent and substitute statement in lieu of Oath under 37 C.F.R. § 1.64.  Claims 12, 15, and 16 were amended, new claims 19 and 20 were added, and claims 1-11, 13, 14, 17, and 18 were canceled.
Claims 12, 15, 16, 19, and 20 are now pending in the application.

VI. Response to Arguments
Applicant’s response included a number of arguments.  They are addressed in turn below.

Reissue Declaration
In view of the newly submitted substitute statement in lieu of Oath under 37 C.F.R. § 1.64, the pending objection to the Declaration is withdrawn.

Recapture
Applicants have amended independent claim 12 in response to the rejections under 35 U.S.C. § 251 as impermissible recapture of surrendered subject matter.  Included is a table mapping the surrendered limitation from issued claim 1 to limitations in amended claim 12 (Response, page 7).  Applicants are that in view of the amendment, the rejection should be withdrawn.
This argument is not persuasive.

While the mapping of claim limitations addresses the majority of surrendered subject matter, one limitation remains recaptured.
Specifically, Applicants characterize the last surrendered limitation, that the fallback selector is operable to select the fallback reference frequency depending on the stability of the carrier signal as ‘repetitive’, the Office disagrees.
Applicants have reincorporated the limitations of the selector configured to select which of the first output signal and the second output signal is used as a source signal to generate a second clock signal by the clock generator, and that the clock generator comprises a monitor to monitor stability of signals from the reference clock generator.  However, these limitations fail to include the surrendered feature of specifying the basis upon which the selection is made (i.e., depending on the stability of the signals from the reference clock generator.)  Without including this limitation, the surrendered limitation that the selector (formerly the fallback selector) makes the selection on the basis of the signal stability is improperly recaptured.

The Office also notes Applicant’s arguments that the claims have been materially narrowed such that recapture of surrendered subject matter is avoided.
The Office respectfully disagrees.

Unlike the narrowing amendments presented during prosecution of parent reissue application 16/413,202, which narrowed the claimed clock generator (and thus were relevant to the surrendered subject matter), in this case, the only narrowing subject matter identified involves additional features of the receiver.  The receiver, however, is not related to the subject matter identified as having been surrendered during prosecution of the ‘956 application.  Thus, the narrowing amendments are not material to the surrendered subject matter, and therefore fail to avoid recapture of the surrendered subject matter.
The claim rejections under 35 U.S.C. § 251 are maintained.

VII. Recapture Rejections under 35 U.S.C. § 251
In In re Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Step 1
With respect to step 1 (see MPEP § 1412.02(I)(A)), Applicants seek to broaden the reissue claims by at least deleting/omitting the following limitations which are present in the issued independent claims of the ‘130 Patent:
With respect to issued independent claim 1 (as embodied by new independent claim 12):
radio frequency (RF) circuitry
wherein the RF circuitry is susceptible to interference from harmonics of the clocking of the digital circuitry
wherein the carrier signal generator is coupled to provide a carrier signal to the RF circuitry
wherein the fallback selector is operable to select the fallback reference frequency depending on the stability of the carrier signal.

Step 2
With respect to step 2 (see MPEP § 1412.02(I)(B)), there were several instances where Applicants surrendered subject matter during prosecution of the original application (which became the patent to be reissued).
During prosecution of the ‘956 application, Applicants filed a response to a non-final rejection (“Response”) on 6 September 2016.  Therein, they amended independent claim 1 to incorporate the limitations of dependent claims 5 and 6 (which contained allowable subject matter), re-wrote dependent claim 8 (which contained allowable subject matter) as an independent claim, and amended independent claim 15 to incorporate the limitations of dependent claims 13 and 15 (which contained allowable subject matter).
Doing so constituted a surrender of subject matter, since limitations were added to the claims for the purpose of making the claims allowable over a rejection or objection made in the application (see MPEP § 1412.02).

Specifically, the following limitations were incorporated into independent claim 1 (and thus surrendered):
a fallback oscillator
wherein the fallback oscillator generates a fallback reference frequency
wherein the clock generator has a fallback selector to select the fallback reference frequency as a source from which to generate the digital clock when the carrier frequency is not [suitable]
wherein the fallback selector has a monitor to monitor a stability of the carrier signal
wherein the fallback selector is operable to select the fallback reference frequency depending on the stability of the carrier signal

Similarly, the following limitations were included in re-written claim 8 (corresponding to issued claim 7) in order to make the claim allowable (and thus surrendered):
wherein the clock generator has a controller to select a change in frequency of the digital clock based on a quality of an output of digital processing of received or transmitted signals clocked by the digital clock and based on the interference caused by the clocking
wherein the controller is configured to estimate a digital clock rate needed by a respective type of digital receiver processing to achieve a predetermined minimum signal to noise ratio for a signal being received
wherein the controller is configured to determine whether the interference caused by that estimated digital clock rate is within an acceptable threshold as a basis for selecting a change in frequency for the digital clock

Finally, the following limitations were incorporated into independent claim 12 (corresponding to issued claim 8) (and thus surrendered):
programming one or more programmable frequency dividers to alter the frequency of the digital clock
estimating a digital clock frequency needed by a respective type of digital receiver processing to achieve a predetermined minimum signal to noise ratio for a signal being received
determining whether the interference caused by that estimated digital clock frequency is within an acceptable threshold
selecting a change in frequency for the digital clock based on whether the interference caused by the estimated clock frequency is within the acceptable threshold

The courts have found that amending claims in order to gain allowance of the claims, even in the absence of supporting argument, constitutes a surrender of subject matter.  The above-cited amendment was made in order to gain allowance of the claims, and therefore constitutes surrendered subject matter.

Accordingly, the surrendered subject matter in this case includes any claim drawn to circuitry which fails to include the features of (with respect to independent claim 1):
(1) a fallback oscillator;
(2) wherein the fallback oscillator generates a fallback reference frequency;
(3) wherein the clock generator has a fallback selector to select the fallback reference frequency as a source from which to generate the digital clock when the carrier frequency is not [suitable];
(4) wherein the fallback selector has a monitor to monitor the stability of the carrier signal; and
(5) wherein the fallback selector is operable to select the fallback reference frequency depending on the stability of the carrier signal.

Furthermore, the surrendered subject matter in this case includes any claim drawn to circuitry which fails to include the features of (with respect to independent claim 7):
(1) wherein the clock generator has a controller to select a change in frequency of the digital clock based on a quality of an output of digital processing of received or transmitted signals clocked by the digital clock based on the interference caused by the clocking;
(2) wherein the controller is configured to estimate a digital clock rate needed by a respective type of digital receiver processing to achieve a predetermined minimum signal to noise ratio for a signal being received; and
(3) wherein the controller is configured to determine whether the interference caused by that estimated digital clock rate is within an acceptable threshold as a basis for selecting a change in frequency for the digital clock.

Finally, the surrendered subject matter in this case includes any claim drawn to a method of generating a digital clock for clocking digital circuitry which fails to include the features of (with respect to independent claim 8): 
(1) programming one or more programmable frequency dividers to alter the frequency of the digital clock;
(2) estimating a digital clock frequency needed by a respective type of digital receiver processing to achieve a predetermined minimum signal to noise ratio for a signal being received;
(3) determining whether the interference caused by that estimated digital clock frequency is within an acceptable threshold; and
(4) selecting a change in frequency for the digital clock based on whether the interference caused by the estimated clock frequency is within the acceptable threshold.
 

Independent claim 12 is drawn to circuitry and is a broadened version of issued claim 1.  Given the above-cited surrendered subject matter, and in consideration of the subject matter omitted from new independent claim 12, the Office concludes that the broader aspects of reissue claim 12 are related to the subject matter surrendered during original prosecution of the ‘956 application, as follows.
The following broader aspects are related to surrendered subject matter:
wherein the fallback selector is operable to select the fallback reference frequency depending on the stability of the carrier signal.

Step 3
With respect to step 3 (see MPEP § 1412.02(I)(C)), the Office notes that the surrendered subject matter cited above in step 2 has been entirely eliminated from reissue independent claim 12.
The Office further notes that the claims were narrowed in other aspects, specifically incorporating details of the receiver.  However, the narrower aspects of reissue claim 12 are unrelated to the subject matter surrendered during original prosecution of the ‘956 application (i.e., it is unrelated to the clock generator/selector/monitor of issued claim 1), and so fail to avoid recapture.

If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, and the claim has not been materially narrowed in order to avoid recapture, then a recapture rejection under 35 U.S.C. § 251 is proper and must be made for that claim.  See MPEP § 1412.02.
Therefore, claims 12, 15, 16, 19, and 20 are rejected under 35 U.S.C. § 251, as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the broader scope of claim subject matter (embodied in claims 12, 15, 16, 19, and 20) surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

VIII. Allowable Subject Matter
Claims 12, 15, 16, 19, and 20 would be allowable over the prior art of record if the pending claim rejections under 35 U.S.C. § 251 were to be overcome.

With respect to claim 12, the prior art of record does not disclose or render obvious circuitry comprising a reference clock generator configured to provide a first clock signal, a carrier signal generator coupled to the reference clock generator and configured to receive the first clock signal and further configured to generate a first output signal and a second output signal according to the first clock signal, and a clock generator comprising a selector configured to select which of the first output signal and the second output signal is used as a source signal to generate a second clock signal by the clock generator.

Dependent claims 15, 16, 19, and 20, incorporating the allowable features of independent claim 12, would likewise be allowable.

IX. Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '130 patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '130 patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '130 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571)272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
13 October 2022